Earl Warren: Number 137, Lurton Lewis Heflin, Petitioner, versus United States of America. Mr. Cooper, you may proceed with your argument.
Jerome A. Cooper: Thank you, sir. If the Court pleases, at the close of the day yesterday, I think the Court was giving some attention to the argument which the Government has suggested that our case is premature under Section 2255 and late, under Rule 35 of the Criminal Rules. We did not argue this in our brief. We were not at -- in the preparation of that brief, aware of the tenacity of the Government on this point. We thought, and I think with good reason, that that matter was sufficiently at rest. We drew some comfort from the fact that the argument was made at length in opposition to the petition for certiorari, which was granted over that opposition. We realized that Gore against the United States had proceeded as a case under 2255 and had been entertained although custody under successive sentences there was precisely involved. And finally, we relied on what the statute itself says that it may be -- that relief under it may be sought at anytime.
Charles E. Whittaker: That's the rule.
Jerome A. Cooper: Both the statute and the rule provides substantially the same, Mr. Justice. Of course --
Felix Frankfurter: The statute, you mean 2255?
Jerome A. Cooper: 2255, yes, sir. And I think there's one Court of Appeals, I believe, it's the District Court of -- the Court of Appeals of the District of Columbia in -- in the Holloway case, I think, which doesn't involve the problem we have here but saw fit to comment that under Rule 35 of the Criminal Rules and under 2255, the party concerned was entitled to seek relief at any time, and that that's what Congress meant when it used those words anytime. Now, I think we have trouble with Rule 35 if this is precisely -- if this is only a proceeding in the original criminal case, then we are probably caught by the Rule 22, as I recall, of this Court. However, I don't think that Rule 35 of the Criminal Rules, although it appears in that section of -- of the rule, should be dealt with as only a -- a provision for further proceedings in the original criminal case. I -- I think there's a good reason and some authority to say that that rule, just like 2255, invites a collateral inquiry into a criminal judgment. And collateral inquiry into a criminal judgment traditionally by habeas corpus has always been considered in the nature of -- of a civil proceeding, not a criminal proceeding. And so, I think we're -- we're -- actually we are here in a something like a civil proceeding and therefore, we should not be caught by Rule 22 of this Court, if that is the Government's contention. And I think certainly, that we are not premature under the statute. I think it's the most harsh suggestion on the part of the Government that this statute that obviously was designed to create benefits and to make it easier and more simple for people under sentence to obtain relief against illegal and incorrect and invalid sentences. It's the most harsh thing for the Government to say that before you get that benefit, you've got to serve part of the illegal sentence that this statute was designed to relieve against. So as I say, we --
Potter Stewart: Isn't it a mere suggestion though, isn't it, on the part of the Government? Isn't that -- hasn't that been the square holding of, at least, some of the Courts of Appeals?
Jerome A. Cooper: I don't think so. I could be in error about that. I think --
Potter Stewart: (Voice Overlap) --
Jerome A. Cooper: -- for instance, the language of this Court recently in Ladner indicates certainly that this type of thing is not jurisdictional. And if the Government doesn't see -- see fit to raise it below, it's -- the Government, itself, is untimely in making the argument that our case is premature because we are not as yet serving time under the consecutive sentence that we ought to --
Tom C. Clark: How many -- how long is it served?
Jerome A. Cooper: I think the -- there was a temporary commitment. The trial was 1954. And I think there was a temporary commitment then -- and -- and as far as I can determine from the record, approximately four and a half or possibly five years, Mr. Justice.
Felix Frankfurter: Is it --
Tom C. Clark: (Inaudible) basis, you had served a couple more months.
Jerome A. Cooper: Yes, sir, we are getting close to the --
Tom C. Clark: (Inaudible)[Laughter]
Felix Frankfurter: Mr. Cooper, I -- I think you do well to take the vigorous line that you are taking on this point. On the other hand, on the other hand, in view of the still cloudy condition in which the construction or the scope of 2255 remains, what this Court said and what it didn't say in Hayman, etcetera, etcetera, the only way of -- of, perhaps, getting a rationale and a clear system for practice or ruling in this deal is for the Government to raise these questions instead of leaving it all to -- to laxity and to oversight or -- etcetera, etcetera.
Jerome A. Cooper: Yes, sir. I -- I will say that I have the impression from reading the record that neither the District Judge, who is a -- an able and experienced District Judge, neither he nor the parties nor the Court of Appeals were troubled by the thing.
Felix Frankfurter: People aren't troubled if the trouble isn't put before them, you know.
Jerome A. Cooper: That's correct. Of course, I think that I can agree with you that the Government ought to explore these problems --
Felix Frankfurter: Yes.
Jerome A. Cooper: -- so we'll know, at least so that other parties will now.
Tom C. Clark: What was the time when it -- the time lapse on the serve?
Jerome A. Cooper: Sir?
Tom C. Clark: The time lapse on the serve? How many?
Jerome A. Cooper: It was not within 30 days, as I recall, so that we would be caught under Rule 22 if we --
Tom C. Clark: (Inaudible)
Jerome A. Cooper: It was within the several time. There's no question about that. And the petition was prepared, as I understand, by the individual, himself, in prison. And he was proceeding as I read it on the assumption that he was timely and I think he was correct certainly sufficiently filed first. The -- there is another matter suggested, I think, yesterday by counsel for the Government relative to this statute which he has finally found. That was 18 U.S.C. 101 at 35 Stat. which he -- he suggests then some support to his contention that Congress can, when it sees fit, use very definitive language about who is a receiver and who is not. With all due respect to my colleague here, I -- I think that this is almost a reminder of the devil quoting scripture. They finally have found a -- a statute which was obscure up -- in this case up until just now, which they suggest may lend some help to them. Actually, however, I -- I heard they ran that statute down. And I think it's interesting to know that -- that the 1946 edition of the Code was amended in 1948. And that Section, which was 101, became 18 U.S.C. 641. And in 18 U.S.C. 641 in 1948, the draftsmen dropped out this little phrase about which has theretofore been stolen by any other person. And they did something else. They -- they combined in 1948, they combined prior sections of the Code which had dealt with the principal robbers or thieves who dealt with government property. So that after 1948, the Code, in one Section, deals with the receipt of stolen property and also, the stealing of property. And it only uses the phrase "receiver of stolen property". It doesn't say a receiver of stolen property stolen by another person. Now, no one paid much attention, apparently, to the dropping out of that phrase. And I'm sure that prosecutions have -- have continued on to the amended section just as they did under the old Section 101, which -- to which reference was made. But it does indicate to me something, I think, that is helpful in trying to find out if we can what Congress was doing. In that in 1948, the Code was further amended to provide a separate section which is under the heading of "Arraignment, Pleas and Trial" that reads, “Receiver of stolen property triable before or after principal”. Now, that is now 18 U.S.C. 3435 and it reads, “A person charged with receiving or concealing stolen property may be tried either before or after the trial of the principal offender.” Now, the interesting thing about that is that there was a provision like that in old 101 which would have been limited to the receiver that dealt with. But now, we have a general statute under Federal Criminal Procedure, Arraignment, Pleas and Trial that indicates that at least procedurally, Congress knows how to deal separately with the receiver and with the principal offender. And that Congress all along has meant to do so, I think, is the only logical deduction you can make from the history of that little statute which they found and -- and cited to the Court yesterday. One other matter that was somewhat newly stressed in argument is the reference to the decisions in the lower federal court under the Dyer Act and under the Stolen Property Act prior, as I recall, to 1940, I think, was the date the Government was considering. I didn't -- I was unable to run all of those down but I did take another look at the two that are cited in the Government's brief. One of them is Johnson against Zerbst in the Tenth Circuit. And what that case held sometime ago was that an individual may be convicted and sentenced under two counts, one, for transporting a stolen automobile and two, for receiving and concealing that same automobile as part of a single transaction. So that, actually, if I understand the Government's position now that is authority for a type of situation to which they would not even apply the statute in its present form. In other words, that Court said that although you have a -- a transporting of a car and the receipt of a car simultaneously in one transaction, that Court, the Tenth Circuit thought consecutive sentences could be imposed under that -- under the Dyer Act. I don't think that's very helpful in -- in trying to ascribe a purpose to Congress to read an undisclosed knowledge of the Attorney General that at the time of the passage of the 1940 amendment, section (c) in the statue now with which we are concerned, there had been some consideration of the problem by lower courts. Neither do I think we are aided very much by the other case cited in the Government's brief which is a Sixth Circuit case. New York against the United States in 199 Federal because there, a man tried somewhat, it seems to me, as the petitioner here was tired, was found to have been denied the type of complete trial. The Court of Appeals thought he was entitled to and his conviction was reversed, a conviction based primarily on the testimony of an accomplice and -- and in which the Court of Appeals found the District Court had injected himself a little bit too much into the trial of the case in order to let the conviction stand. And the conviction was reversed. And then by way of advice, the Court of Appeals in its opinion at page 780 said, "We note by word of caution our disagreement with the Court and counsel that a verdict of guilty on one of the two counts is inconsistent with a similar verdict on the other." In other words, there was some confusion even in that case between the District Court and the Court of Appeals as to whether or not you could convict a man for both -- and sentence a man for both transporting and receiving an automobile that had been stolen, transporting in interstate commerce.
Felix Frankfurter: Of course, if -- if the cases don't bear out, as I understood to be the Government's claim, that it had been the settled construction of the Dyer Act that a thief, that he is also through an independent act of concealment, not inherent in (Inaudible) be punished, subject to punishment if the cases don't bear that out as -- as fact.
Jerome A. Cooper: That's --
Felix Frankfurter: But if they -- if they do, then there's a very serious question, as least to my mind, when the Attorney General makes a suggestion, asks Congress to pass a statute based on other statutes derived from a series of rulings, although he doesn't disclose it, he would say undisclosed, one knows how the Attorney General and particularly this one operated. This is a suggestion that was made to him by the Criminal Division of the Department. They refer to past statutes, any lawyer except a stupid or a lax one, in dealing with a statute would consider the instructions given to that statute and therefore, there is a gloss put on it by prior decisions. Now, if there is no such gloss, then -- then you are all right.
Jerome A. Cooper: Well, I think -- I think still that the best evidence of what the Congress was doing in 1940 is what it -- what the Senate Committee's Report said in its caption, that they were dealing with receivers of stolen property from bank robbers. And I think that's considerably more persuasive. Then the long jump, the long double jump that you have to make, one that Congress was giving any attention to the Attorney General's thoughts at all --
Felix Frankfurter: It's argumentatively -- it's argumentatively persuasive but the fact is that captions of legislation very often only give one part of the subject matter of the statute --
Jerome A. Cooper: But it's --
Felix Frankfurter: -- as you well --
Jerome A. Cooper: -- the most definitive part of this particular report I think.
Tom C. Clark: Do you think the fact that they -- he didn't get the money until after (Inaudible)
Jerome A. Cooper: Well, he got it simultaneously with the division according to the record, Mr. Justice.
Tom C. Clark: (Inaudible)
Jerome A. Cooper: No, sir, I don't think so. The -- the robbery was his act. They were all confederates. He was convicted and -- and tried as a bank robber because, of course, he was part of the bank robbery. And I -- I think he as much -- if -- if the verdict stands, he is as much a robber whether he actually holds the hand of the man that's carrying the loot out of the bank or whether he is just one of them in the party committing the robbery. I -- I don't see any distinction there at all.
William J. Brennan, Jr.: Mr. Cooper, does it appear that the -- a bill was prepared by the Attorney General?
Jerome A. Cooper: No, sir, it does not. I --
William J. Brennan, Jr.: You don't whether --
Jerome A. Cooper: -- but I maybe wrong. I don't remember exactly what his letter said. I believe his letter said that a -- that it could have said, "I'd have to -- I don't trust my memory that a bill was accompanied it when he sent the letter --
William J. Brennan, Jr.: That's the issue.
Jerome A. Cooper: I -- I believe it probably did.
William J. Brennan, Jr.: Well, if it did, then perhaps, this caption that you rely upon was supplied by the Attorney General.
Jerome A. Cooper: The caption is on the report, Mr. Justice.
William J. Brennan, Jr.: On the report.
Jerome A. Cooper: Yes, sir.
William J. Brennan, Jr.: Not on the bill.
Jerome A. Cooper: No, sir. That -- that caption was put on by the draftsman of the report.
William J. Brennan, Jr.: I see.
Tom C. Clark: Attorney General (Inaudible)
Jerome A. Cooper: Yes, sir. Well, this --
Felix Frankfurter: (Inaudible)
Jerome A. Cooper: Well, as I say, I don't think the two cases, which have been cited, are very helpful. And I don't think they hold or establish any concert in the courts below prior to 1940 whatsoever. I think that we are left with the situation that apparently, if the Government's view is correct, the Court and the prosecutor and the interested parties must guess when the bank robbery has reached a sufficient point in time or in nature that it becomes a second transaction. And I submit that if you've got to guess about that sort of thing as to when a second transaction occurs or when a second impulse arises to commit a criminal act, that you've got the most typical -- the most questionable type of ambiguity in a statute. If you -- if -- if, as they now admit, that the actual receipt immediately on the commission of the bank robbery is not a second offense, then everytime the statue is applied, somebody is going to have to guess, have they carried the bank robbery far enough away from the bank to justify the imposition of a second sentence. We think that --
Potter Stewart: That's not unlike factual issues that juries are called upon everyday to determine, is it?
Jerome A. Cooper: Well, it's unlike most factual issues, I think, that a jury should have to determine under a statute, which is a criminal statute. I think criminal statues are required to have a sufficient definiteness so that it -- it we can understand in advance. Someone can understand in advance --
Potter Stewart: Well --
Jerome A. Cooper: -- reasonably whether the crime has been committed.
Potter Stewart: -- we can understand what the legal test is under the statute and then leave it to the jury to find out what the facts are.
Jerome A. Cooper: That may be, but you're going to have the result that in one trial of a -- of a bank robbery, punishment may result from two sentences whereas in almost identical circumstances in another trial, you'll have one sentence or three or four. And I think the -- you'd -- you'd be almost -- you'd be running a pretty good risk that the uniformity of punishment that -- that Congress must have intended, we think, would just be impossible of accomplishment. And I think you run one other risk --
Potter Stewart: And in another case, you might get an acquittal and there would be no punishment at all.That happens every day, doesn't it?
Jerome A. Cooper: I don't know, sir, I assume it does. But the problem is not what -- what do you do for the man who had been acquitted, the problem is -- we have two problems, what do you do with the man who is charged before trial, what are -- what can he reasonably expect and two, what do you do with the man who has been found guilty under two counts and then you have to decide, do those two counts actually relate to sufficiently separate sets of facts to be valid, one under the statute and two, to be constitutional as not imposing -- not violative of the provision against double jeopardy? And I don't -- I am serious -- we were serious in our brief that you can have a problem of double jeopardy if a mistake is made, and two sentences are imposed when, in fact, there should only have been one. I would like to close with reminding the Court, if I may, that, at least, in our case, there isn't much question about what the set of facts was. The Court of Appeals on the first appeal had this to say about it. This is in the first appeal, 223 F.2d 374, on January 23rd, the robbery was executed according to plan, the getaway was made and the loot divided, all at one time. That's the situation they dealt with. And then, on this appeal, on our motion presently before the Court, the Fifth Circuit Court of Appeal repeated again what it had decided on the first appeal, its opinion that receiving stolen money and conspiracy are offenses separate from bank robber. And the only proof that ties this petitioner to that stolen money was, as we've outlined previously, namely, the he is charged with being in the bank and was shortly thereafter receiving his share of the loot. There isn't a word of evidence in this record after that, that he ever had anything whatsoever to do with the money, that he disposed of it, sold it or concealed it. And I think it's an unwarranted position of the Government to say that the mere fact that there is an isolated statement in the record that the money had not been recovered, creates some kind of presumption that this man, thereafter, had committed culpable acts.
Earl Warren: Mr. Cooper on behalf of the Court, I would like to express our thanks for the services that you have rendered in this particular case. We know it took some sacrifice to you. And I -- I can't help thinking of the fact that, as I stated in an earlier case, that in this week's argument, there are four people who are unable to come to this Court, although they are totally without means because of the public spiritedness of lawyers who are willing without compensation that the assignment of this in other courts to conduct their defenses for them, and we are deeply grateful for it. Thank you. And thank you, Mr. Gilinsky, for your able representation of the Government in this matter.
Speaker: Chief Justice, could I ask a question?
Earl Warren: Yes, indeed.
Speaker: Do I take it now that the transcript, the trial transcript by agreement is part of this record before us?
Jerome A. Cooper: Yes, sir, we have noted that we have no objection here.